Citation Nr: 1628863	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-30 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service August 1942 to December 1944.  The Veteran died in December 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for the cause of the Veteran's death.  A claim for DIC benefits was received in September 2010.  The agency of original jurisdiction (AOJ) is the VA RO in Waco, Texas.  

In an October 2013 substantive appeal (on a VA Form 9), the appellant requested a Board videoconference hearing at the local RO in Waco, Texas, before a Veterans Law Judge sitting in Washington, DC.  In correspondence received in July 2015, the appellant withdrew the hearing request.  The request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).    

The issues of entitlement to service connection for chronic emphysema and bronchitis, for accrued benefits purposes, have been raised by the record in November 1980 and October 1982 applications for compensation (on VA Form 21-526), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

While, in a January 1983 rating decision, the AOJ adjudicated and denied service connection for other disabilities claimed by the Veteran on the November 1980 and October 1982 applications, the issues of service connection for chronic emphysema and bronchitis were not adjudicated at that time and remained pending at the time of the Veteran's death in December 1984.  The appellant filed an application for death pension (on a VA Form 21-534) in March 1985 - within one year of the Veteran's death.  A claim for death pension, compensation, or dependency and indemnity compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c) (2015).  As the Veteran died prior to October 10, 2008, the regulatory change allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008 is not applicable.  38 U.S.C.A. § 5121A (West 2014).  As such, when adjudicating these issues in the first instance, the AOJ should decide the accrued benefits claims based on the evidence that was of record on the date of the Veteran's death.  See 38 C.F.R. § 3.1000(d)(4) (defining evidence in the file at date of death).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for Cause of Death

The Board finds that the issue of entitlement to DIC benefits based on service connection for the cause of the Veteran's death is inextricably intertwined with issues of service connection for chronic emphysema and bronchitis, for accrued benefits purposes, being referred to the AOJ herein.  The immediate cause of the Veteran's death listed on the December 1984 death certificate is cardiac arrest due to or as a consequence of cardiac ischemia, due to or as a consequence of coronary artery disease.  At a December 2012 decision review officer (DRO) hearing, the appellant contended that the Veteran's heart disorders (that caused his death) were directly caused by his respiratory disorders.

A hypothetical grant of service connection for chronic emphysema or bronchitis could change the adjudication of the issue of entitlement to DIC benefits based on service connection the cause of the Veteran's death because such a grant would establish service connection for two of the disabilities the appellant contends directly caused the Veteran's death.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  For this reason, consideration of entitlement to a DIC benefits must be deferred pending adjudication of the referred claims.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Develop and adjudicate the referred claims for service connection for chronic emphysema and bronchitis, for accrued benefits purposes.  After this is completed, the AOJ should review the evidence, determine if further development is warranted for entitlement to DIC benefits based on service connection for the cause of the Veteran's death, and take any additional development as deemed necessary.

2.  After all development has been completed, the AOJ should readjudicate the issue of entitlement to DIC benefits based on service connection for the cause of the Veteran's death based on the evidence of record.  If any aspect of the appeal remains denied, provide the appellant and representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





